DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, 9, 11-14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 8, 9, 11, 14, and 18, claim 2 states: (2) wherein the polyol (a2) in a raw material of the urethane (meth)acrylate (A) is in a range of 5% by mass to 45% by mass.  It (including additional reactants, other than (a1), (a2), and (a3)); the total mass of reactants (a1), (a2), and (a3); or the mass of reaction product (A).  Claims 8, 9, 11, 14, and 18 are rejected because they are dependent from claim 2.  For the purpose of the prior art search, the claims have been interpreted as based on (1) the mass of all reactants used to form (A) (including additional reactants, other than (a1), (a2), and (a3)).
Regarding claims 5, 11-13, and 17, claims 5 and 11-13 state: (5 & 11-13) wherein the hydroxy alkyl (meth)acrylate (a3) is in a range of 5% by mass to 50% by mass.  It is unclear what the basis is for the claimed % by mass range.  Specifically, it is unclear if this is based on: (1) the mass of all reactants used to form (A) (including additional reactants, other than (a1), (a2), and (a3)); the total mass of reactants (a1), (a2), and (a3); or the mass of reaction product (A).  Claim 17 is rejected because it is dependent from claim 5.  For the purpose of the prior art search, the claims have been interpreted as based on (1) the mass of all reactants used to form (A) (including additional reactants, other than (a1), (a2), and (a3)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 62-030640 A).
Regarding claims 1, 4, 5, and 13, Yoshihara et al. disclose: (1) a resin composition (Abstract; Examples 2 & 4: see lines 198-210 & 223-234 of the machine translation), comprising: 
(A) a urethane (meth)acrylate (Abstract; Examples 2 & 4) that is a reaction product of 
(a1) polyisocyanate (Abstract; Examples 2 & 4: see “tolylene diisocyanate”), 
(a2) polyol (Abstract; Examples 2 & 4: see “bisphenol A ethylene oxide 8 mol adduct” and “bisphenol A propylene oxide 8 mol adduct”), and 
(a3) hydroxy alkyl (meth)acrylate (Abstract; Examples 2 & 4: see “hydroxyethyl acrylate”); and 
(B) a polymerization initiator (Abstract; Examples 2 & 4: see “benzophenone”; see also lines 143-152 of the machine translation), as an essential component, 
wherein the polyol (a2) has an aromatic-ring and an oxyalkylene structure (Abstract; Examples 2 & 4: see “bisphenol A ethylene oxide 8 mol adduct” and “bisphenol A propylene oxide 8 mol adduct”);
(4) wherein the polyol (a2) is an oxyalkylene adduct of bisphenol A (Abstract; Examples 2 & 4: see “bisphenol A ethylene oxide 8 mol adduct” and “bisphenol A propylene oxide 8 mol adduct”); and
(5 & 13) wherein the hydroxy alkyl (meth)acrylate (a3) is in a range of 5% by mass to 50% by mass (Abstract; Examples 2 & 4: see “hydroxyethyl acrylate” at approximately 20% and 19%).
The exemplary embodiments of Yoshihara et al. are prepared with tolylene diisocyanate (see Examples 2 & 4).  Accordingly, the exemplary embodiments of Yoshihara et al. do not disclose: (1) wherein the polyisocyanate (a1) is at least one polyisocyanate selected from 2,4'-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiments of Yoshihara et al. with the instantly claimed polyisocyanate (a1) reactant because: (a) the exemplary embodiments of Yoshihara et al. are prepared with tolylene diisocyanate; (b) the general teachings of Yoshihara et al. contemplate the use of other polyisocyanates; and (c) the other polyisocyanates of Yoshihara et al. include diphenylmethane diisocyanate.
Lastly, the recitation “prepreg” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the resin composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The resin composition of Yoshihara et al. appears to be capable of performing this intended use because it obviously satisfies all of the material/chemical limitations of the claimed invention.
Regarding claims 3, 10, and 12, the teachings of Yoshihara et al. are as set forth above and incorporated herein to obviously satisfy the dependent limitations of claims (10 & 12).  “bisphenol A ethylene oxide 8 mol adduct”, and Example 4 of Yoshihara et al. is formulated with a “bisphenol A propylene oxide 8 mol adduct”.  These adducts correspond to the structure in the bottom right quadrant of page 2/236 with “n” values of 8, approximate molecular weights of 932 and 1157, and approximate OH equivalents of 466 and 578 g/eq.  Accordingly, the exemplary embodiments of Yoshihara et al. fail to disclose: (3, 10 & 12) wherein the polyol (a2) has a hydroxyl equivalent of 90 g/eq to 300 g/eq.  However, the general teachings of Yoshihara et al. contemplate the use of adducts having lower “n” values and molecular weights as low as 300 (see lines 69-77 of the machine translation)  This corresponds to OH equivalents as low as 150 g/eq.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiments of Yoshihara et al. with the instantly claimed polyol (a2) reactant because: (a) the exemplary embodiments of Yoshihara et are formulated with “bisphenol A ethylene oxide 8 mol adduct” and a “bisphenol A propylene oxide 8 mol adduct” having approximate molecular weights of 932 and 1157 and approximate OH equivalents of 466 and 578 g/eq; (b) the general teachings of Yoshihara et al. contemplate the use of adducts having lower “n” values and molecular weights as low as 300; and (c) this corresponds to OH equivalents as low as 150 g/eq.

Claims 1, 2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2003/0036580 A1).
Regarding claims 1, 2, 5, and 11, Fan et al. disclose: (1)
(A) a urethane (meth)acrylate (Abstract; Example 4 in paragraphs 0025-0026; see also Example 2 in paragraph 0022) that is a reaction product of 
(a1) polyisocyanate (Abstract; Example 4 in paragraphs 0025-0026; see also Example 2 in paragraph 0022: see “isophorone diamine”), 
(a2) polyol (Abstract; Example 4 in paragraphs 0025-0026; see also Example 2 in paragraph 0022: see “tetrabromo bisphenol A ethoxylate”), and 
(a3) hydroxy alkyl (meth)acrylate (Abstract; Example 4 in paragraphs 0025-0026; see also Example 2 in paragraph 0022: see “hydroxyethyl acrylate”); and 
(B) a polymerization initiator (Abstract; Example 4 in paragraphs 0025-0026), as an essential component, 
wherein the polyol (a2) has an aromatic-ring and an oxyalkylene structure (Example 4 in paragraphs 0025-0026; see also Example 2 in paragraph 0022: see “tetrabromo bisphenol A ethoxylate”);
(2) wherein the polyol (a2) in a raw material of the urethane (meth)acrylate (A) is in a range of 5% by mass to 45% by mass (Example 4 in paragraphs 0025-0026; see also Example 2 in paragraph 0022: see “tetrabromo bisphenol A ethoxylate” at approximately 41%); and 
(5 & 11) wherein the hydroxy alkyl (meth)acrylate (a3) is in a range of 5% by mass to 50% by mass (Example 4 in paragraphs 0025-0026; see also Example 2 in paragraph 0022: see “hydroxyethyl acrylate” at approximately 13%).
The exemplary embodiments of Fan et al. are prepared with isophorone diisocyanate (see Example 4; see also Example 2).  Accordingly, the exemplary embodiments of Fan et al. do not disclose: (1) wherein the polyisocyanate (a1) is at least one polyisocyanate selected from 2,4'-diphenyl methane diisocyanate, 4,4'-diphenyl methane diisocyanate, a carbodiimide modified 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiments of Fan et al. with the instantly claimed polyisocyanate (a1) reactant because: (a) the exemplary embodiments of Fan et al. are prepared with isophorone diisocyanate; (b) the general teachings of Fan et al. contemplate the use of other polyisocyanates; and (c) the other polyisocyanates of Fan et al. include 4,4’-diphenylmethane diisocyanate.
Lastly, the recitation “prepreg” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the resin composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The resin composition of Fan et al. appears to be capable of performing this intended use because it obviously satisfies all of the material/chemical limitations of the claimed invention.

Claims 1, 2, 4-7, 9, 11, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer et al. (CA 2,039,840 A).
Claims 3, 8, 10, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer et al. (CA 2,039,840 A) in view of Yoshihara et al. (JP 62-030640 A).
Regarding claims 1, 2, 4-7, 9, 11, 13, 14, 16-18, and 20, Cramer et al. disclose: (1) a prepreg resin composition (Abstract; page 8, line 12 through page 9, line 24), comprising: 
(A) a urethane (meth)acrylate (Examples 1 & 2 on page 9, line 25 through page 10, line 9) that is a reaction product of 
(a1) polyisocyanate (Examples 1 & 2 on page 9, line 25 through page 10, line 9: see “diphenylmethane diisocyanate” and “4,4-diphenylmethane diisocyanate”), 
(a2) polyol (Examples 1 & 2 on page 9, line 25 through page 10, line 9: see “dipropylene glycol” and “dipropylene glycol and polypropylene glycol blend”), and 
(a3) hydroxy alkyl (meth)acrylate (Examples 1 & 2 on page 9, line 25 through page 10, line 9: see “hydroxypropyl methacrylate”); and 
(B) a polymerization initiator (Examples 1 & 2 on page 9, line 25 through page 10, line 9: see “dicumyl peroxide”; see also page 8, line 30 through page 9, line 6), as an essential component, 
wherein the polyisocyanate (a1) is at least one polyisocyanate selected from 2,4'-diphenyl methane diisocyanate, 4,4'-diphenyl methane diisocyanate, a carbodiimide modified product of 4,4'- diphenyl methane diisocyanate, and polymethylene polyphenyl polyisocyanate (Examples 1 & 2 on page 9, line 25 through page 10, line 9: see “diphenylmethane diisocyanate” and “4,4-diphenylmethane diisocyanate”);
(2) wherein the polyol (a2) in a raw material of the urethane (meth)acrylate (A) is in a range of 5% by mass to 45% by mass (Example 2 on page 10, lines 1-9: see “dipropylene glycol and polypropylene glycol blend” at approximately 7%);
(5, 11 & 13) wherein the hydroxy alkyl (meth)acrylate (a3) is in a range of 5% by mass to 50% by mass (Example 2 on page 10, lines 1-9: see “hydroxypropyl methacrylate” at approximately 44%);
(6, 14, 16 & 17) a prepreg comprising: the prepreg resin composition; and (C) a reinforcing fiber (page 10, line 33 through page 11, line 15; see also page 8, lines 12-20); and
(7, 18 & 20) a molded article, comprising: a product obtained by curing the prepreg (page 11, lines 16-21; see also page 8, lines 21-29).
The exemplary embodiments of Cramer et al. are formulated with dipropylene glycol and a dipropylene glycol and polypropylene glycol blend.  Accordingly, the exemplary embodiments of Cramer et al. do not disclose: (1) wherein the polyol (a2) has an aromatic-ring and an oxyalkylene structure; and (4 & 9) wherein the polyol (a2) is an oxyalkylene adduct of bisphenol A.  However, the general teachings of Cramer et al. contemplate the use of other polyols (see page 5, lines 10-26).  The other polyols of Cramer et al. include alkoxylated derivatives of bisphenols such as bisphenol A, bisphenol S or bisphenol F (see page 5, lines 19-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulae the exemplary embodiments of Cramer et al. with the instantly claimed polyol (a2) reactant because: (a) the exemplary embodiments of Cramer et al. are formulated with dipropylene glycol and a dipropylene glycol and polypropylene glycol blend; (b) the general teachings of Cramer et al. contemplate the use of 
Regarding claims 3, 8, 10, 12, 15, and 19, the teachings of Cramer et al. are as set forth above and incorporated herein to obviously satisfy the dependent limitations of claims (10, 12, 15 & 19).  As discussed above, Cramer et al. contemplate the use of alkoxylated derivatives of bisphenols such as bisphenol A, bisphenol S or bisphenol F (see page 5, lines 19-21).  Cramer et al. fail to explicitly disclose: (3, 8, 10, 12, 15 & 19) wherein the polyol (a2) has a hydroxyl equivalent of 90 g/eq to 300 g/eq.
The teachings of Yoshihara et al. are as set forth above and incorporated herein.  Yoshihara et al. disclose this same type of urethane (meth)acrylate, which is produced with alkoxylated derivatives of bisphenols (see Abstract; Examples 2 & 4; see also lines 69-77 of the machine translation).  Yoshihara et al. demonstrate that alkoxylated bisphenols having molecular weights as low as 300 (and corresponding OH equivalents as low as 150) are recognized in the art as suitable alkoxylated bisphenol reactants for this type of urethane (meth)acrylate (see lines 69-77 of the machine translation).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the urethane (meth)acrylate of Cramer et al. with the instantly claimed polyol (a2) reactant because: (a) Cramer et al. contemplate the use of alkoxylated derivatives of bisphenols such as bisphenol A, bisphenol S or bisphenol F; (b) Yoshihara et al. disclose this same type of urethane (meth)acrylate, which is produced with alkoxylated derivatives of bisphenols; (c) Yoshihara et al. demonstrate that alkoxylated (and corresponding OH equivalents as low as 150) are recognized in the art as suitable alkoxylated bisphenol reactants for this type of urethane (meth)acrylate; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

International Search Report
The international search report cited two X-references.  Both references have been considered, and the Canadian equivalent of one of these references has been applied as prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Denyer et al. (US Pat. No. 4,457,818) and Ford, Jr. et al. (US Pat. No. 3,876,726) disclose compositions related to the instantly claimed composition.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 25, 2022